Citation Nr: 1001385	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  04-09 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for service-
connected sensorineural hearing loss of the right ear and 
mixed hearing loss of the left ear, currently evaluated 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

L. Jeng, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Navy 
from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

Procedural history

The Veteran was granted service connection for deafness in a 
September 1974 rating decision; a 10 percent disability 
rating was assigned.

In the above-referenced December 2002 rating decision, the RO 
continued the 10 percent disability evaluation for 
sensorineural hearing loss of the right ear and mixed hearing 
loss of the left ear.  The Veteran disagreed with this 
assigned rating and perfected an appeal as to that issue.

In October 2006, the Veteran presented oral testimony at a 
hearing before the undersigned Veterans Law Judge at the 
Boston RO, a transcript of which has been associated with the 
Veteran's claims file

In February 2009, the Board remanded the Veteran's claim for 
further evidentiary development.  The Veteran was afforded an 
examination, and his claim was readjudicated by the VA 
Appeals Management Center (AMC) in an October 2009 
supplemental statement of the case (SSOC).  The Veteran's 
claims folder has been returned to the Board for further 
appellate review.  

Issue not on appeal

In its February 2009 decision, the Board denied the Veteran's 
claim of entitlement to service connection for prostate 
cancer.  That matter has been resolved and will be discussed 
no further. 

FINDINGS OF FACT

1.  The Veteran's sensorineural hearing loss of the right ear 
has been manifested by no more than auditory acuity Level II 
impairment; and mixed hearing loss of the left ear has been 
manifested by no more than auditory acuity level XI 
impairment.

2.  The evidence does not show that the Veteran's service-
connected sensorineural hearing loss of the right ear and 
mixed hearing loss of the left ear is so exceptional or 
unusual that referral for extraschedular consideration by 
designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than the 
currently-assigned 10 percent for service-connected 
sensorineural hearing loss of the right ear and mixed hearing 
loss of the left ear are not met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2009).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks an increased disability rating greater than 
10 percent for his service-connected sensorineural hearing 
loss of the right ear and mixed hearing loss of the left ear.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  



Stegall concerns

As was noted in the Introduction, the Board remanded the 
Veteran's claim in February 2009 for further evidentiary 
development.  More specifically, the Board instructed the 
agency of original jurisdiction (AOJ) to afford the Veteran a 
VA audiological examination to determine the current nature 
and severity of his sensorineural hearing loss of the right 
ear and mixed hearing loss of the left ear.  The AOJ was then 
to readjudicate the Veteran's claim. 

The Veteran was afforded a VA audiological examination in 
June 2009, and the AMC readjudicated the Veteran's claim in 
the above-referenced October 2009 SSOC. 

Thus, the Board's remand instructions have been fully 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) [finding that where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance].

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.



Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West Supp. 2009); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal. The Veteran 
was informed of the evidentiary requirements to substantiate 
a claim for an increased disability rating in a March 10, 
2009 letter from the RO.  

Crucially, the Veteran was informed of VA's duty to assist 
him in the development of his claim and was advised of the 
provisions relating to that VCAA letter.  Specifically, the 
Veteran was advised in the letter that VA is responsible for 
obtaining relevant records from any Federal agency, including 
records kept by VA Medical Centers and the Social Security 
Administration.  With respect to private treatment records, 
the letter informed the Veteran that VA would make reasonable 
efforts to obtain relevant records not held by any Federal 
agency.  Included with the letter was a copy of VA Form 21- 
4142, Authorization and Consent to Release Information, and 
the Veteran was asked to complete this release so that VA 
could obtain private treatment records on his behalf.

The March 2009 VCAA letter further emphasized: "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.] 

A February 2004 VCAA letter specifically requested of the 
Veteran:  "If there is any other evidence or information 
that you think will support your claim, please let us know."  
[The "give us everything you've got" requirement formerly 
contained in 38 C.F.R. § 3.159(b) because 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  The amendments [which apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008], among other things, removed the notice 
provision requiring VA to request the veteran to provide any 
evidence in the veteran's possession that pertains to the 
claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, Dingess elements (1), (2), and (3) are not at 
issue, and the Veteran was advised as to elements (4) and (5) 
in the above-referenced March 2009 letter.  Accordingly, the 
Veteran has received proper notice pursuant to the Court's 
Dingess determination. 

The Board has also considered the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), which held 
that for an increased compensation claim, section § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

The notice must also provide examples of the types of medical 
and lay evidence that the claimant may submit (or ask VA to 
obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  
See Vazquez-Flores, 22 Vet. App. at 43-44.

The Veteran received notice in compliance with the Vazquez-
Flores decision, to include notice of the provisions of 
Diagnostic Code 6100, pertaining to hearing loss, in the 
aforementioned March 2009 letter.

In any event, the Court's decision in Vazquez-Flores was 
recently vacated by the United States Court of Appeals for 
the Federal Circuit.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009).

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claim in December 2002.  The Board is of course aware of the 
Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which appears to stand for the proposition that VCAA 
notice must be sent prior to adjudication of an issue by the 
RO.  Crucially, following the issuance of the March 2009 VCAA 
letter, the Veteran was allowed the opportunity to present 
evidence and argument in response.  The Veteran's claim was 
readjudicated in the above-referenced October 2009 SSOC.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) [noting 
that a timing error may be cured by a new VCAA notification 
followed by a readjudication of the claim].  The Veteran has 
pointed to no prejudice or due process concerns arising out 
of the timing of the VCAA notices.  The Board accordingly 
finds that there is no prejudice to the Veteran in the timing 
of the VCAA notices.

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) 
[finding that VCAA notice is not required where there is no 
reasonable possibility that additional development will aid 
the Veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2009).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the Veteran's VA and 
private treatment records and afforded him multiple VA 
examinations, all of which are associated with the Veteran's 
claims folder. 

The Board observes that all due process concerns have been 
satisfied.  
See 38 C.F.R. § 3.103 (2009).  The Veteran has been accorded 
the opportunity to present evidence and argument in support 
of his claim.  As noted above, he provided testimony at a 
personal hearing.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  



Specific rating criteria - hearing loss

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing as set forth 
in 38 C.F.R. § 4.85 (2009).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  
See 38 C.F.R. § 4.85 (2009).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  The 
provisions of 38 C.F.R. § 4.86(b) provide that when the 
puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB 
or more at 2,000 hertz, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results is the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Analysis

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, 
diagnosis, and demonstrated symptomatology.  Any change in 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Veteran's hearing loss is rated under 38 C.F.R. § 4.87a, 
Diagnostic Code 6291 (effective prior to December 18, 1987) 
which is no longer in effect.  The regulation currently in 
effect for evaluating hearing loss is 38 C.F.R. § 4.85, 
Diagnostic Code 6100 (2009) [hearing impairment].  Diagnostic 
Code 6100 is deemed by the Board to be the most appropriate 
diagnostic code, primarily because it pertains specifically 
to the disability at issue [hearing loss].  The Board can 
identify nothing in the evidence to suggest that another 
diagnostic code would be more appropriate, and the Veteran 
has not requested that another diagnostic code should be 
used.  Accordingly, the Board concludes that the Veteran is 
appropriately rated under Diagnostic Code 6100.



Schedular rating

The recent medical evidence of record includes various 
audiological assessments which are discussed in detail 
immediately below. 

(i)  July 2002 report from J.PD, M.D. 


1000 
Hz
2000 
Hz
3000 
Hz
4000 
Hz
Avg.
Speech 
Discriminati
on
RIGHT
55
45
55
70
56.25 
dB
100%
LEFT
100
100
100
100
100 
dB
100%

The July 2002 private report shows that the Veteran's right 
ear manifests an average puretone threshold of 56.25 decibels 
[at 1000, 2000, 3000, and 4000 Hz], and speech discrimination 
of 100 percent.  Reference to 38 C.F.R. 
§ 4.85, Table VI, shows the Veteran's right ear hearing loss 
to be Level I impairment.

The report also indicates that the Veteran's left ear 
manifests an average puretone threshold of 100 decibels [at 
1000, 2000, 3000, and 4000 Hz], and speech discrimination of 
100 percent.  Reference to 38 C.F.R. § 4.85, Table VI, also 
shows the Veteran's left ear hearing loss to be Level IV 
impairment.  

Table VII [Percentage evaluation for hearing impairment] 
indicates that for a right ear with Level I hearing loss and 
left ear with Level IV hearing loss, a noncompensable (zero 
percent) rating is assigned.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment.  
As shown by the July 2002 report, all four of the specified 
frequencies in the left ear (but not the right ear) were 55 
dB or more.  Accordingly, 38 C.F.R. § 4.86(a) is applicable 
for the left ear only, and the Veteran's Roman numeral 
designations for hearing impairment may be determined from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  In this case, application of Table VIA avails the 
Veteran of a higher disability evaluation.  Under this chart, 
the Veteran's puretone threshold averages yields a higher 
Roman numeral designation from Level IV to Level X for the 
left ear.  Table VII indicates that for right ear with Level 
I hearing loss and left ear with Level X hearing loss, a 10 
percent disability evaluation is assigned.  

With respect to the application of 38 C.F.R. § 4.86(b), the 
Veteran's hearing tests do not show a result of 30 dB or less 
at 1000 Hz for either ear.  Therefore, 38 C.F.R. § 4.86(b) is 
not applicable.  

(ii)  November 2002 VA examination report


1000 
Hz
2000 
Hz
3000 
Hz
4000 
Hz
Avg.
Speech 
Discriminati
on
RIGHT
35
25
45
55
40 dB
98%
LEFT
80
90
100
105
93.75 
dB
88%

The November 2002 VA examination report shows that the 
Veteran's right ear manifests an average puretone threshold 
of 40 decibels [at 1000, 2000, 3000, and 4000 Hz], and speech 
discrimination of 98 percent.  Reference to 38 C.F.R. § 4.85, 
Table VI, shows the Veteran's right ear hearing loss to be 
Level I impairment.

The examination report also indicates that the Veteran's left 
ear manifests an average puretone threshold of 93.75 decibels 
[at 1000, 2000, 3000, and 4000 Hz], and speech discrimination 
of 88 percent.  Reference to 38 C.F.R. § 4.85, Table VI, also 
shows the Veteran's left ear hearing loss to be Level IV 
impairment.  

Table VII [Percentage evaluation for hearing impairment] 
indicates that for a right ear with Level I hearing loss and 
left ear with Level IV hearing loss, a noncompensable (zero 
percent) rating is assigned.  

The Board has also considered the provisions of 38 C.F.R. § 
4.86 governing exceptional patterns of hearing impairment.  
As shown by the November 2002 report, all four of the 
specified frequencies in the left ear (but not the right ear) 
were 55 dB or more.  Accordingly, 38 C.F.R. § 4.86(a) is 
applicable for the left ear only, and the Veteran's Roman 
numeral designations for hearing impairment may be determined 
from either Table VI or Table VIA, whichever results in the 
higher numeral.  In this case, application of Table VIA does 
not avail the Veteran of a higher disability evaluation.  
Under this chart, the Veteran's puretone threshold averages 
yields a higher Roman numeral designation from Level IV to 
Level IX for the left ear.  Table VII indicates that for 
right ear with Level I hearing loss and left ear with Level 
IX hearing loss, a noncompensable (zero percent) disability 
evaluation is still assigned.  

Further, with respect to the application of 38 C.F.R. § 
4.86(b), the Veteran's hearing tests do not show a result of 
30 dB or less at 1000 Hz for either ear.  Therefore,     38 
C.F.R. § 4.86(b) is not applicable.  

(iii)  March 2005 VA examination report


1000 
Hz
2000 
Hz
3000 
Hz
4000 
Hz
Avg.
Speech 
Discriminati
on
RIGHT
40
40
55
65
50 dB
98%
LEFT
95
100
95
95
96.25 
dB
86%

The March 2005 VA examination report shows that the Veteran's 
right ear manifests an average puretone threshold of 50 
decibels, and speech discrimination of 98 percent.  Reference 
to 38 C.F.R. § 4.85, Table VI, shows the Veteran's right ear 
hearing loss to be Level I impairment.

The report also indicates that the Veteran's left ear 
manifests an average puretone threshold of 96.25 decibels, 
and speech discrimination of 86 percent.  Reference to 
38 C.F.R. § 4.85, Table VI, shows the Veteran's left ear 
hearing loss to be Level IV impairment.  

Table VII [Percentage evaluation for hearing impairment] 
indicates that for a right ear with Level I hearing loss and 
left ear with Level IV hearing loss, a noncompensable (zero 
percent) rating is assigned.  

However, as above, 38 C.F.R. § 4.86(a) is applicable to the 
left ear as the Veteran's March 2005 audiometric scores show 
all four of the specified frequencies were 55 dB or more.  
Application of Table VIA does not avail the Veteran of a 
higher disability evaluation.  Under this chart, the 
Veteran's puretone threshold averages yields a higher Roman 
numeral designation from Level IV to Level IX for the left 
ear.  Table VII indicates that for right ear with Level I 
hearing loss and left ear with Level IX hearing loss, a 
noncompensable (zero percent) disability evaluation is still 
assigned.  

The Board notes that with respect to the application of 38 
C.F.R. § 4.86(b), the Veteran's hearing test does not show a 
result of 30 dB or less at 1000 Hz for either ear.  
Therefore, 38 C.F.R. § 4.86(b) is not applicable.  

(iv)  November 2006 VA evaluation


1000 
Hz
2000 
Hz
3000 
Hz
4000 
Hz
Avg.
Speech 
Discriminati
on
RIGHT
60
50
65
80
63.75 
dB
100%
LEFT
110
110

110
110 
dB
78%

The November 2006 VA report shows that the Veteran's right 
ear manifests an average puretone threshold of 63.75 
decibels, and speech discrimination of 100 percent.  
Reference to 38 C.F.R. § 4.85, Table VI, shows the Veteran's 
right ear hearing loss to be Level II impairment.

The report also indicates that the Veteran's left ear 
manifests an average puretone threshold of 110 decibels, and 
speech discrimination of 78 percent.  Reference to 38 C.F.R. 
§ 4.85, Table VI, shows the Veteran's left ear hearing loss 
to be Level V impairment.  

Table VII [Percentage evaluation for hearing impairment] 
indicates that for a right ear with Level II hearing loss and 
left ear with Level V hearing loss, a 10 percent rating is 
assigned.  

However, as above, 38 C.F.R. § 4.86(a) is applicable to the 
left ear as the audiometric scores show all four of the 
specified frequencies were 55 dB or more.  Application of 
Table VIA does not avail the Veteran of a higher disability 
evaluation.  Under this chart, the Veteran's puretone 
threshold averages yields a higher Roman numeral designation 
from Level V to Level XI for the left ear.  Table VII 
indicates that for right ear with Level II hearing loss and 
left ear with Level XI hearing loss, a 10 percent disability 
evaluation is still assigned.  

The Board notes that with respect to the application of 38 
C.F.R. § 4.86(b), the Veteran's hearing test does not show a 
result of 30 dB or less at 1000 Hz for either ear.  
Therefore, 38 C.F.R. § 4.86(b) is not applicable.  

(v)  June 2009 VA examination report


1000 
Hz
2000 
Hz
3000 
Hz
4000 
Hz
Avg.
Speech 
Discriminati
on
RIGHT
60
50
65
75
62.5 
dB
98%
LEFT
105
105
105
105
105 
dB
88%

The June 2009 VA examination report shows that the Veteran's 
right ear manifests an average puretone threshold of 62.5 
decibels, and speech discrimination of 98 percent.  Reference 
to 38 C.F.R. § 4.85, Table VI, shows the Veteran's right ear 
hearing loss to be Level II impairment.

The report also indicates that the Veteran's left ear 
manifests an average puretone threshold of 105 decibels, and 
speech discrimination of 88 percent.  Reference to 38 C.F.R. 
§ 4.85, Table VI, shows the Veteran's left ear hearing loss 
to be Level IV impairment.  

Table VII [Percentage evaluation for hearing impairment] 
indicates that for a right ear with Level II hearing loss and 
left ear with Level IV hearing loss, a noncompensable (zero 
percent) rating is assigned.  

However, as above, 38 C.F.R. § 4.86(a) is applicable to the 
left ear as the audiometric scores show all four of the 
specified frequencies were 55 dB or more.  Application of 
Table VIA avails the Veteran of a higher disability 
evaluation.  Under this chart, the Veteran's puretone 
threshold averages yields a higher Roman numeral designation 
from Level IV to Level XI for the left ear.  Table VII 
indicates that for right ear with Level II hearing loss and 
left ear with Level XI hearing loss, a 10 percent disability 
evaluation is assigned.  

The Board notes that with respect to the application of 38 
C.F.R. § 4.86(b), the Veteran's hearing test does not show a 
result of 30 dB or less at 1000 Hz for either ear.  
Therefore, 38 C.F.R. § 4.86(b) is not applicable.  

Accordingly, the specific requirements for an increased 
rating greater than 10 percent in terms of pure tone 
threshold averages and speech reception test results have not 
been met.  The Veteran's recent test results clearly fall 
within the parameters for a 10 percent rating under 38 C.F.R. 
§ 4.85.  

Hart consideration

The Veteran's bilateral hearing loss has been rated 10 
percent disabling since the date of service connection, 
January 21, 1974.

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court was 
presented with the question of whether it is appropriate to 
apply staged ratings when assigning an increased rating.  In 
answering this question in the affirmative, the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that time frame.  See 38 U.S.C.A. § 5110 (West 2002). 
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

An August 20, 2002, letter from the Veteran's Congressman 
indicated the Veteran's desire for a higher disability rating 
and is deemed to be the claim from which this appeal arises.  
Accordingly, the appropriate time period for Board 
consideration pursuant to Hart, supra, would be one year 
prior to the Veteran's claim, or August 20, 2001 to the 
present.  

The evidence of record does not indicate that the Veteran's 
bilateral hearing loss was more severe (in fact at times it 
was less severe than contemplated by the current 10 percent 
disability evaluation) during the appeal period under 
consideration.  
The Veteran has pointed to none.  As was described in some 
detail above, the medical records available for the period in 
question are negative for symptoms which would allow for the 
assignment of a higher rating.

Accordingly, there is no basis for awarding the Veteran a 
disability rating other than the currently assigned 10 
percent evaluation for bilateral hearing loss at any time 
from August 20, 2002 to the present.

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted based upon a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2009).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.                           
See also VAOPGCPREC 6-96.  However, the Board can address the 
matter of referral of a disability to appropriate VA 
officials for such consideration.
  
The Court in Martinak v. Nicholson, 21 Vet. App. 447, 453-4 
(2007) held that a VA audiologist must fully describe the 
functional effects caused by a hearing disability in the 
final report of the examination to facilitate determinations 
regarding extraschedular consideration.  See Martinak, 21 
Vet. App. at 455.  The Court noted that unlike the rating 
schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely 
exclusively on objective test results to determine whether an 
extraschedular rating is warranted.  

While the November 2002 and March 2005 VA audiologists did 
not specifically address the functional effects caused by the 
Veteran's bilateral hearing loss, the Board finds that no 
prejudice results to the Veteran.  Crucially, other evidence 
of record adequately addresses this matter.  During the 
October 2006 hearing, the Veteran testified to having 
difficulty understanding people; and the Veteran's wife 
indicated that the Veteran kept the television and radio 
volumes up, people had to repeat themselves to the Veteran, 
and she had to interpret for him what other people said.  
Additionally, at the June 2009 VA examination, the Veteran 
reported that could not hear anyone speaking on his left side 
and had difficulty hearing people in general conversation.  
The examiner noted that there was no effect on the Veteran's 
usual daily activities.  In any case, while the November 2002 
and March 2005 VA audiology reports are defective under 
Martinak, the Board finds that the evidence of record, 
including the most recent VA examination report, is 
sufficient for the Board to consider whether referral for an 
extraschedular rating is warranted under 38 C.F.R. § 3.321(b) 
(2009).

Under Thun v. Peake, 22 Vet App 111 (2008), decided after the 
Court's decision in Martinak, there is a three-step inquiry 
for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the VA Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected right ear hearing loss is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's hearing loss with the established criteria found in 
the rating schedule for hearing loss shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology; as discussed above, the rating criteria 
considers puretone decibel hearing loss and speech 
discrimination hearing loss.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate [which 
it manifestly is not], the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms." The Board has been unable to identify an 
exceptional or unusual disability picture, and neither has 
the Veteran.  

The record does not show that the Veteran has required 
frequent hospitalizations for his bilateral hearing loss.  
Indeed, it does not appear from the record that he has been 
hospitalized at all for that disability.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
November 2002 VA examination report noted that the Veteran 
had difficulty in his job as a truck driver due to his 
disability.  The June 2009 VA examination report also noted 
that his hearing loss had significant effects on his 
occupation in that he had hearing difficulty.  However, there 
is no indication in the record that the Veteran's bilateral 
hearing loss causes any unusual employment impairment, in 
that the Veteran can still obtain an appropriate license and 
drive a truck despite his hearing loss.  

Moreover, there is no evidence in the medical records of an 
exceptional or unusual clinical picture.  

In short, there is nothing in the record to indicate that the 
Veteran's service-connected bilateral hearing loss causes 
impairment with employment over and above that which is 
contemplated in the assigned 10 percent schedular rating.       
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting 
that the disability rating itself is recognition that 
industrial capabilities are impaired].  The Board therefore 
has determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the criteria for an increased rating 
greater than 10 percent for the Veteran's service-connected 
sensorineural hearing loss of the right ear and mixed hearing 
loss of the left ear are not met.  A preponderance of the 
evidence is against the claim.  Therefore, the benefit sought 
on appeal is denied.


ORDER

An increased disability rating for service-connected 
sensorineural hearing loss of the right ear and mixed hearing 
loss of the left ear is denied. 



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


